Exhibit 10.2

AMENDMENT TO

EMPLOYMENT AGREEMENT

This Amendment (the “Amendment”) is entered into effective September 1, 2011
(the “Effective Date”), between Barry Polisky (“Executive”) and Marina Biotech,
Inc., a corporation organized under the laws of Delaware (the “Company”), and
formerly known as MDRNA, Inc., and amends the Employment Agreement effective
January 2, 2009 by and between the Company and the Executive (the “Agreement”).

WHEREAS, the parties to this Amendment desire to amend the Agreement to extend
the Employment Period of the Agreement, change the titles and reporting
obligation of the Executive (including in respect to Good Reason terminations)
and to make other such changes as the parties deem necessary;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties agree as follows:

Titles

1. A new sentence is added to the end of Section 2(a) of the Agreement as
follows:

“Effective as of September 1, 2011, Executive shall no longer be the Company’s
Chief Scientific Officer and serve as an officer of the Company, but shall
become the Distinguished Scientist and Chair, Scientific Advisory Board.”

Part-Time

2. Section 2(b) of the Agreement is deleted and replaced in its entirety with
the following:

“Subject to the terms and conditions of this Agreement, the Executive hereby
accepts such employment and agrees to work part-time (which is expected to be at
least 80 hours a month) and to devote his best efforts to the duties provided
for herein.”

Employment Period

3. Section 3 of the Agreement is amended by deleting “January 3, 2012” and
replacing it with “September 1, 2014”.

Base Salary

4. Section 4 of the Agreement is amended by reducing base salary from three
hundred and seventy-five thousand dollars ($375,000) to one hundred and
thirty-five thousand dollars ($135,000).



--------------------------------------------------------------------------------

Options

5. Section 6 is amended to become Section 6(a) and references to Sections 12 and
21 of the Agreement are modified to reference Sections 11 and 20 of the
Agreement.

6. A new section 6(b) is added to the Agreement, which provides as follows:

The Company and the Executive hereby acknowledge that on August 26, 2011, the
Compensation Committee granted to the Executive 115,000 stock options to
purchase shares of common stock of the Company. Furthermore, the Company expects
that the Compensation Committee will grant to the Executive an additional
115,000 stock options to purchase shares of common stock of the Company which
will only become exercisable if certain performance criteria are satisfied. Such
options (if granted) shall constitute “Outstanding Options” for purposes of the
Agreement. The terms of the grant agreements granting such options and the terms
of the plan(s) under which such options are granted, shall govern the rights and
obligations of the Executive with respect thereto (such grant agreements shall
incorporate the provisions of Sections 6, 11 and 20 of the Agreement).

Benefits

7. Section 8 of the Agreement is amended by adding “to the extent permitted
under the terms of such plans and programs” to the end of the first sentence in
the Section.

Good Reason

8. Section 10(b)(i) is deleted and replaced in its entirety with the following:

“Good Reason” shall mean (i) any material diminution in the Executive’s
authority or role as Chief Scientific Officer, (ii) failure of the Company to
pay to the Executive any amounts of base salary and/or incentive cash
compensation as provided for in Sections 4 or 5 above, or to honor promptly any
of its obligations or commitments regarding stock options or other benefits
referred to in Sections 7, 8, and/or 9 above, or to honor promptly any of its
other material obligations hereunder, or the Company’s material violation of any
of the terms, covenants, representations or warranties contained in this
Agreement; (iii) a material demotion in the Executive’s title or status, or
(iv) any relocation of the Company’s executive offices more than fifty miles
from their present location without the prior approval of Executive; provided,
however, that (A) Executive shall give written notice to the Company within
ninety (90)

 

2



--------------------------------------------------------------------------------

days of the initial existence of the Good Reason condition, (B) the Company must
fail to cure such Good Reason condition, if curable, within sixty (60) days
following the Company’s receipt of such written notice, and (C) the Executive
must terminate his employment for Good Reason by the end of the year following
the year in which the Good Reason condition occurred.

9. The Company and Executive agree that changes contained within this Amendment
shall not constitute: (a) a termination of Executive’s employment by the Company
for reasons other than Cause; (b) a Good Reason for Executive to terminate
employment with the Company; or (c) a breach of the Agreement. The authorities,
duties, titles, status and compensation of the Executive, as modified by this
Amendment, shall constitute Executive’s status prospectively for the
determination of Good Reason.

Severance

10. Section 11(a) of the Agreement is deleted and replaced in its entirety with
the following:

Subject to Section 20 hereof, if (i) the Company terminates the employment of
the Executive during any Employment Period without Cause, or upon the expiration
of any Employment Period the Company shall fail to offer to renew or extend the
Employment Period (other than if the Executive shall then have reached the
Company’s mandatory retirement age), or (ii) the Executive terminates his
employment during any Employment Period for Good Reason, then (A) Executive
shall be entitled to receive base salary, a pro rated amount of the Annual Bonus
Target for the fiscal year in which the Termination Date occurs, pay for accrued
but unused paid time off, and reimbursement for expenses pursuant to Section 12
hereof through the Termination Date (“Accrued Salary and Benefits”) and, in
addition, Executive will receive a “Severance Package” that shall include (A) a
lump sum “Severance Payment” equivalent to three (3) months of Executive’s Base
Salary then in effect on the date of termination, which shall be paid as
described below; (B) notwithstanding the vesting and exercisability provisions
otherwise applicable to Outstanding Options, all of such options shall be fully
vested and exercisable upon such termination and shall remain exercisable as
specified in the option grant agreements; and (C) payment by Company of the
premiums required to continue Employee’s group health care coverage for a period
of twelve (12) months following Executive’s termination, under the applicable
provisions of the Consolidated Omnibus Budget Reconciliation Act (“COBRA”),
provided that Executive elects to continue and remains eligible for these
benefits under COBRA, and does not become eligible for health coverage through
another employer during this period Executive will only receive the

 

3



--------------------------------------------------------------------------------

Severance Package if Executive: (i) complies with all surviving provisions of
this Agreement; (ii) executes a full general release in a form acceptable to
Company, releasing all claims, known or unknown, that Executive may have against
Company arising out of or any way related to Executive’s employment or
termination of employment with Company, and such release has become effective
and irrevocable in accordance with its terms on or before the 60th day following
the termination date, and (iii) agrees not make any voluntary statements,
written or oral, or cause or encourage others to make any such statements that
defame, disparage or in any way criticize the personal and/or business
reputations, practices or conduct of Company, and (iv) immediately resigns all
other positions (including board membership) Executive may hold on behalf of
Company (provisions (i) through (iv) above are collectively referred to as
“Severance Requirements”). All other Company obligations to Executive will be
automatically terminated and completely extinguished. Provided the Executive has
satisfied the requirements of this Section, the Company shall pay the Severance
Payment on the sixty-first day following Executive’s termination of employment.
In the event that the Executive does not comply with the Severance Requirements,
the Executive shall forfeit the Severance Payment and the Company shall be
released from all obligations to continue making group health care coverage
premium payments on behalf of the Executive.

11. Section 11(c) of the Agreement is amended by adding the following at the end
of the Section:

Provided the Executive has satisfied the requirements of this Section, the
Company shall pay the lump-sum amount referenced in (ii) on the sixty-first day
following Executive’s termination of employment. In the event that the Executive
or his Estate does not comply with the Severance Requirements, the Executive and
his Estate shall forfeit the lump-sum amount referenced in (ii).

12. Section 11(d) of the Agreement is deleted in its entirety.

13. Section 11(e) of the Agreement is renamed 11(d).

14. Section 20(a)(i) of the Agreement is deleted and replaced in its entirety
with:

“A lump-sum amount equal to six (6) months of Executive’s specified base salary
hereunder;”

 

4



--------------------------------------------------------------------------------

15. The last flush paragraph of Section 20(a) is deleted and replaced in its
entirety with the following:

Except to the extent that more time is required to determine the incentive cash
compensation payable pursuant to Section 20(a)(ii) hereof, the Company shall pay
the cash amounts provided for in this Section 20(a) on the sixty-first day
following the date of such termination (but no later than the end of the
calendar year in which such six (6) month anniversary occurs), provided that
Executive complies with the Severance Requirements.

Non-Solicitation

16. Section 17(c) of the Agreement is amended by reducing the non-solicitation
period from twelve (12) months to six (6) months.

Section 409A

17. Section 28(a) of this Agreement is deleted and replaced in its entirety as
follows:

Notwithstanding anything set forth in this Agreement to the contrary, no amount
payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code (“Section 409A”)
shall be paid unless and until the Executive has incurred a “separation from
service” within the meaning of Section 409A. In the event that any payment or
benefit made hereunder or under any compensation plan, program or arrangement of
the Company would constitute payments or benefits pursuant to a non-qualified
deferred compensation plan within the meaning of Section 409A and, at the time
of Executive’s “separation from service” Executive is a “specified employee”
within the meaning of Section 409A, then any such payments or benefits shall be
delayed until the six-month anniversary (the “Delayed Payment Date”) of the date
of Executive’s “separation from service” or, if earlier, the date of the
Executive’s death following such separation from service. All such amounts that
would, but for this Section 28, become payable prior to the Delayed Payment Date
will be accumulated and paid on the Delayed Payment Date.

General

18. Except as expressly modified hereby, the provisions of the Agreement remain
in full force and effect.

19. This Amendment may be executed in counterparts, each of which shall be
deemed to be an original and all of which together shall constitute one and the
same instrument.

[Signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the date set
forth above.

 

Company:

 

Marina Biotech, Inc.

    By:  

/s/ J. Michael French

   

Name: J. Michael French

Title: Chief Executive Officer

 

Date: September 1, 2011

Executive:

   

/s/ Barry Polisky

   

Name: Barry Polisky

 

Date: September 1, 2011

 

6